Title: To John Adams from Samuel Adams Wells, 3 May 1819
From: Wells, Samuel Adams
To: Adams, John


				
					Respected sir.
					Boston May 3d 1819
				
				Mr Secretary Bradford has shown me a letter which you wrote him respecting the probable author of the pamphlet published by the Committee of Correspondence in 1772 and wherein you express an opinion that it was written by the “great James Otis.” Having recently been employed in collecting the materials for a biography of my late grandfather Samuel Adams in the course of my investigations, I met with that pamphlet. I found it contained many of his sentiments and opinions, as well as quotations from authors and acts of parliament, which he had expressed and quoted in some of his previous letters as early as 1765. These facts induced me to examine further into the subject. By the records of that Committee, it appeared, that the pamphlet in question was the work of three sub-committees on each of the three branches of the report.—The first committee was composed of James Otis, Josiah Quincey and Samuel Adams; from the unfortunate situation of mr Otis’ mind, I inferred, that the report of this committee was prepared by either Josiah Quincy, or Samuel Adams: But by inspecting the original report I found it to be in the hand writing of mr Adams, and I therefore considered him as the undoubted author of it.—Indeed, there are other coorroborant circumstances attending this subject, which at that time rendered the fact conclusive to my mind.The idea of a Committee of Correspondence had existed with my grand father long before he brought it forward, and it is probable, that the subject matter of their first report was fully matured by him prior to the appointment of that committee.—Indeed, the very words of the motion itself would seem to indicate, that he, as the mover, had conceived what those rights were which were contemplated to be brought forward, otherwise it had been useless to talk of the infringements of those rights, unless he knew their nature and wherein they had been infracted.—You may recollect that mr Wedderburne in his phillipic against doctor Franklin, “accused” him of being the author of that pamphlet, or of furnishing the materials of it. But he was ignorant of our history, or he never would have bestowed so great an honor upon the doctor.—I hope without further demonstration that I shall be so happy as to obtain a confirmation of my opinion, by that of yours.—It is a melancholy fact, that some of the most important parts of our revolutionary history are involved in a cloud of darkness: And posterity will probably never fully know the toils, the dangers and the patriotism of their ancestors: and it is impossible that they ever should too highly respect their virtues, or venerate their memories. The public services of my grandfather can never be known. He labored in secret for the satisfaction of his own mind, and not for the applause of the world. The fragments of his papers are proof of the fact. But you know better than any other person, who now exists, the truth of this: and I should be wanting in gratitude if I did not make you my warmest acknowledgments for the expression of these sentiments in your late correspondence with Judge Tudor. If there be any just pride in ancestry, it assuredly must be for their eminent virtues; and to this charge I will frankly plead guilty. The fame of Samuel Adams is the only inheritance his family has derived from his public services, and it is an inheritance which, I am proud to say, is more highly prized than any other.I hope you will excuse the freedom I take in addressing you; the object and motive must be my apology. I am sure you will pardon any appearance of jealous zeal, to rescue from oblivion any fact relating to the character of my grandfather. I will merely add that it gives me great pleasure to learn of your continued good health, and my sincere wishes that God will be pleased to continue to you that, and every other earthly blessing.I remain, with sentiments of great respect and veneration— / Your most humble Servant and Kindsman
				
					Samuel Adams Wells
				
				
			